STONE, J.
In Morgan v. Mather, 2 Yeser, jr. 15, the lord chancellor stated* that corruption, misbehavior, and excess of power, were'the only three grounds for setting aside an award.
Chaucellor Kent, in a well-considered opinion, after reviewing many authorities, English and American, arrives at the conclusion, that the above are the usual and main grounds for setting aside awards; but he quotes, with apparent approbation, an opinion of Lord Ilardwicke, that relief will be granted in cases of “palpable mistake; as in the instance of a miscalculation in an account, or of a mistake in a plain point of law.” * * “The mistake,” adds the distinguished chancellor, “intended by those cases, is a mistake as to figures, or one thing or fact for another, and does not mean or apply to error of judgment, in its fair exercise upon a subject.” — Underhill v. VanCortlandt, 2 Johns. Ch. 361.
This court, in the case of Bumpass v. Webb, held, that it is not enough that the matter of difference was unwisely determined, or that the arbitrators were betrayed into an error of judgment. To avoid their award, they must have been guilty of corruption, partiality, or gross misbehavior'.— 4 Porter, 65, 70.
The numerous decisions on this question are not entirely in harmony. The weight of them, however, as well as the reasons on which they rest, distinctly and forciby affirm the doctrine, that awards will be upheld, unless the arbitrators arc guilty of palpable misconduct, or corruption, or fall into a gross mistake, which they themselves would correct. See the authorities on the briefs of counsel.
Arbitration is a cheap and convenient form for the adjustment of disputes. Parties select their own judges; and both precedent, and the good of society, demand that *375courts should go far to uphold their decisions. If they are liable to bo set aside for every mistake of law, they no longer diminish, but rather increase litigation. The establishment of such a principle would be to constitute the arbitrators (usually unskilled in legal science) a court of primary jurisdiction, whose decisions on questions of law are always subject to review in chancery.
"We have said thus much on the general question of the conclusiveness of awards. The only averment in the bill on which we can be asked to review the award, is found in the 10th paragraph. It asserts, that the controversy was decided by the arbitrators “against the law.” Looking into the award, which is made an exhibit to the bill, we discover that the arbitrators attained the conclusion, that the burden of proof was on Leaird, to show that Young could have obtained possession of the slave by the exercise of due diligence; and they further decide, “that Young did not have the right of possession and sale of the negro, until the bill in equity was dismissed.” It is here contended, that inasmuch as Young had an absolute bill of sale to the slave, the arbitrators erred in the settlement of this legal question. The rights of complainant do not arise out of the bill of sale. That gives the entire property to the appellant. If Leaird have any rights, they are outside of the bill of sale; a trust engrafted upon it by parol proof. ¥e cannot know that, under the contract, modified and explained by the parol proof, Young had the right to the immediate possession of the slave. Like many other mortgages or trusts, it may have been part of the agreement, that the slave should remain with Moore until some future event. The slave had been run oif to parts unknown, without the knowledge or permission of Young. This may have been done before his right to the possession aecraed. As there is nothing in the award which shows that this was not the case, we feel it our duty to presume its existence, in favor of the ■correctness of the award.
But, oven if the arbitrators had mistaken the law in the particular supposed by the bill, we arc not prepared to say that such mistake would justify us in setting their *376award aside. It would present nothing more than a simple error of judgment: and, as we have shown, that will not authorize the relief prayed for.
Neither has the appellant forfeited his right to rely on the award as a defense, by his refusal to execute the conveyance tendered to him. The award directed Young to give to Leaird “the benefit of his bill of sale, to the extent of his demand, by assignment, power of attorney, or otherwise, as the parties may think propor.” The conveyance tendered by Leaird, for Young’s signature, contained a covenant that he, Young, had “made no conveyance of said slave,” &c. This was beyond the requirements of the award, and justified Young in refusing to execute it.
If the instrument had corresponded precisely with the award, and Young had refused to execute it, should not Leaird have sued him for the breach? Would this give him a right to fall back on the original demand? We simply state these questions, without deciding them.
We have considered this case on the face of the bill alone. It contains no equity, and can derive no support from the answer or proofs.
The decree of the chancellor is reversed, and a .decree here rendered, dismissing the complainant’s bill. Let the appellee pay the costs of this court, and of the court below.
This decree takes effect as of June term,-1856, the time when the case was submitted.